Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 23, 2019

                                       No. 04-18-00458-CR

                                         Victor RIGGAN,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                       From the County Court at Law, Kerr County, Texas
                                  Trial Court No. CR171326
                           Honorable Susan Harris, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Beth Watkins, Justice

        Appellant has filed a motion for stay of mandate pursuant to TEX. R. APP. P. 31.4. Rule
31.4(a) of the Texas Rules of Appellate Procedure authorizes a party to seek a stay of mandate
by filing a motion for stay “to which is appended the party’s petition for discretionary review
showing reasons why the Court of Criminal Appeals should review the appellate court judgment:
(1) when a court of appeals affirms the judgment of the trial court in an extradition matter and
thereby sanctions a defendant’s extradition; or (2) when a court of appeals reverses the trial
court’s judgment in a bail matter — including bail pending appeal under Code of Criminal
Procedure article 44.04(g) — and thereby grants or reduces the amount of bail.” TEX. R. APP. P.
31.4(a). Appellant’s appeals did not relate to an extradition or bail matter and no petition for
discretionary review was appended to appellant’s motion. Accordingly, appellant’s motion is
DENIED. But see TEX. R. APP. P. 68.2(c) (authorizing Court of Criminal Appeals to extend the
time to file a petition for discretionary review if a party files a timely motion); TEX. R. APP. P. 18
(extending time for court of appeals to issue mandate if petition for discretionary review is filed).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court